141 N.J. Super. 170 (1976)
357 A.2d 768
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
JOE RAY BASS, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted March 9, 1976.
Decided March 18, 1976.
Before Judges LYNCH, LARNER and HORN.
Mr. Stanley C. Van Ness, Public Defender, attorney for defendant-appellant (Ms. Mary Aurigemma, Assistant Deputy Public Defender, of counsel and on the brief).
Mr. Joseph P. Lordi, Essex County Prosecutor, attorney for plaintiff-respondent (Mr. Steven H. Isaacson, Assistant Prosecutor, of counsel).
*171 PER CURIAM.
On March 26, 1974 defendant pled guilty to four counts of an indictment arising out of a robbery and was sentenced to State Prison for 14-19 years on May 2, 1974. An appeal based on excessiveness of sentence resulted in an affirmance.
On May 15, 1975 defendant filed a pro se petition for post-conviction relief, again complaining of the sentence. He was afforded a hearing and his petition was denied on June 20, 1975. Appeal from that denial is before us for consideration.
There is absolutely no merit to this appeal. A post-conviction application for modification of a sentence which has already been considered on direct appeal is patently frivolous. It should have been dismissed summarily.
A fortiori, an appeal from the denial of the petition should never have been filed. See R. 1:4-8 and DR 7-102 (A) (2).
Affirmed.